Citation Nr: 1627402	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-21 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for upper jaw (maxilla) fracture residuals.

2.  Entitlement to service connection for loss of teeth numbers 8, 9, 23, and 26 due to trauma, for compensation purposes.

3.  Entitlement to service connection for loss of teeth (rear upper molars).


REPRESENTATION

Appellant represented by:	The American Legion

		
ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to December 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has recharacterized the first issue above from 'Entitlement to service connection for fractured mandible' to 'Entitlement to service connection for upper jaw (maxilla) fracture residuals' because the Veteran is seeking compensation for residuals of a fractured maxilla (upper jaw), not the mandible (lower jaw).  In his July 2011 formal appeal (VA Form 9), the Veteran acknowledged the initial claim incorrectly stated "broken mandible" rather than maxilla.  Furthermore, as discussed in detail below, STRs reflect an injury to the maxilla (not the mandible) during service.

A claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  Because the current issues of service connection for loss of teeth (8, 9, 23, 26, and rear upper molars) stem from an adverse determination by the RO, the dental issues addressed herein must be limited to service connection for compensation purposes only.  

Accordingly, a claim for VA outpatient dental treatment is REFERRED to the Agency of Original Jurisdiction (AOJ) for further referral to the appropriate VA medical facility, as warranted.  See 38 C.F.R. §§ 17.161 and 38 C.F.R. § 19.9(b) (2015).  

The issue of service connection for residuals of a maxilla fracture is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.  



FINDINGS OF FACT

1.  The Veteran experienced dental trauma in service resulting in the extraction of teeth 8, 9, 23, and 26; the evidence does not show that his tooth loss was due to loss of substance of body of the maxilla or mandible.  

2.  The evidence shows that the upper rear molars (teeth 14 and 15) were extracted due to nonrestorable cavities (caries); the evidence does not show that his tooth loss was due to loss of substance of body of the upper jaw (maxilla) or lower jaw (mandible).  


CONCLUSIONS OF LAW

1.  The criteria for service connection for loss of teeth 8, 9, 23, and 26 are not met.  38 U.S.C.A. §§ 1110, 1712, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.381, 4.150 (2015).

2.  The criteria for service connection for loss of upper rear molar teeth are not met.  38 U.S.C.A. §§ 1110, 1712, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.159, 3.381, 4.150.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a May 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained.  The Board has also considered whether the Veteran should be afforded a VA examination for the claims decided herein but finds that one is not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet.App.79, 81 (2006).  

However, in the present case, as is discussed below, the asserted nature of the Veteran's loss of teeth is simply not eligible, by law, for compensation.  Thus, a remand to obtain an examination and opinion is not warranted.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be compensable are set forth in 38 C.F.R. § 4.150.  They include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes (Codes) 9900-9916.

Under 38 C.F.R. § 3.381, treatable teeth with cavities (carious teeth), replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran claims service connection for loss of teeth related to trauma experienced in service.  Specifically, the Veteran asserts that he suffered traumatic tooth loss in an August 1969 in a jeep accident.  See May 2010 statement.  He reported that he "had four teeth fractured and removed, two molars removed, a broken mandible" and a split upper lip.   

Review of the evidence of record does not support a finding of any trauma or disease that caused loss of the substance of the body of the maxilla or mandible, resulting in any tooth loss.  38 C.F.R. § 4.150, Code 9913, Note.  The Veteran's STRs show that on August 16, 1969, he was a passenger in a jeep that "left the road and rammed into a tree."  Numerous STRs reflect diagnoses of a lacerated upper lip and fractured teeth without artery or nerve involvement.  Teeth 8 and 9 were dislodged from their sockets (avulsed) in the accident and extracted on August 16, 1969.  Teeth 23 and 26 were extracted two days later.  An August 16, 1969 STR notes a "small nondisplaced" fracture on the left side of the maxilla.  A September 3, 1969, STR reflects that the Veteran was discharged from the hospital on August 21, 1969, and placed on temporarily restricted duty.  STRs note teeth 14 and 15 were removed in August 1970, which was approximately one year after the motor vehicle accident.  The dental record explains that both teeth had nonrestorable cavities (caries).  On October 1970 separation examination, the following teeth were noted as missing: 2, 3, 8, 9, 14, 15, 17, 23, 26, and 32.  His dental status was rated as Class II.

Therefore, in this case, there is no evidence that the Veteran's loss of teeth, including specifically teeth 8, 9, 23, 26, and his upper rear molars, is a qualifying current dental disability which is due to loss of substance of body of maxilla or mandible through trauma or disease such as osteomyelitis.  Rather, the evidence reflects that the Veteran lost teeth 8, 9, 23, and 26 due to a traumatic injury in a motor vehicle accident and teeth 14 and 15 due to nonrestorable caries, or cavities.  Importantly, the extractions of these teeth were not due to loss of substance of the body of the upper jaw bone (maxilla) or of the lower jaw bone (mandible).   

The Veteran has not presented any competent evidence that he has a tooth loss disability for which service connection for compensation purposes may be granted.  Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for compensation purposes for loss of teeth 8, 9, 23, and 26, as well as loss of upper rear molar teeth.  Hence, the appeals in these matters must be denied.   

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.  


ORDER

Service connection for compensation purposes for loss of teeth 8, 9, 23, and 26 due to dental trauma is denied.  

Service connection for compensation purposes for loss of upper rear molar teeth is denied.


REMAND

The Veteran asserts that he has residual disabilities from a broken upper jaw bone (maxilla) during service.  See May 2010 statement; see also July 2011 VA Form 9.  He reported that he has been receiving treatment at the Batavia VA Medical Center (VAMC) for the past 20 years.  See May 2010 statement.  An August 16, 1969, STR notes a "small nondisplaced" fracture on the left side of the maxilla.  At this time, however, there is not sufficient competent evidence on file to adjudicate the claim; specifically, the record does not specifically identify any residual disability nor does it contain competent medical nexus opinion evidence.  Because the Veteran has not had a VA examination to determine the exact nature of any residual disabilities (beyond a June 2010 VA scar examination) that may be related to the in-service maxilla fracture, an examination is necessary.  See 38 U.S.C. § 5103A(d); see also McLendon v. Nicholson, supra.    

Additionally, as noted above, the Veteran reported that he has been treated at the Batavia VAMC for the last 20 years.  The file only contains portions of October 2002 periodontal and intraoral treatment reports.  Because VA treatment records are constructively of record, they must be obtained to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).     

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain for the record complete clinical records of all VA evaluations and/or treatment the Veteran has received for his claimed jaw disability and residuals, including specifically any (and all) records of evaluations and/or treatment at the Batavia VAMC.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate specialist to determine the nature and cause of any residuals related to an in-service "small nondisplaced" fracture of the left maxilla.  The claims folder (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and  examination of the Veteran, the examiner should provide opinions that respond to the following:      

(a) Please identify (by diagnosis) each disability found.

(b) Please identify the likely cause of each disability diagnosed.  

(c) Is it at least as likely as not (a 50% or greater probability) that any such disability is related to the Veteran's service/events therein?  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


